--------------------------------------------------------------------------------


Exhibit 10.4
AMENDMENT NO. 1
TO THE
KERR-McGEE CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated Effective as of January 1, 2003




WHEREAS, the Kerr-McGee Corporation Executive Deferred Compensation Plan (the
“Plan”) was amended and restated in its entirety as of January 1, 2003;


WHEREAS, by the terms of Section 7.1 of the Plan, Kerr-McGee Corporation (the
“Company”) reserves the right to amend the Plan at any time; and


WHEREAS, the Company desires to amend the Plan to remove the option gain
deferral feature in order to comply with Internal Revenue Code section 409A and
applicable guidance thereto.


NOW, THEREFORE, the Plan is amended as follows, effective January 1, 2005:


1.
Section 4.1 of the Plan is amended by adding the following sentence to the end
thereto:



“Notwithstanding anything herein to the contrary, no deferral election on a
Deferral Form may defer the receipt of all or any portion of the gain
attributable to a stock option or stock appreciation right award that vests
after 2004.”


2.
The first sentence of Section 4.1(a) of the Plan is amended and restated in its
entirety to read as follows:



“An Eligible Employee may elect to defer receipt of all or any portion of the
gain attributable to a stock option or stock appreciation right award that vests
before 2005.”




IN WITNESS WHEREOF, KERR-MCGEE CORPORATION has, on its behalf and on behalf of
its participating affiliates, caused this amendment to be executed by its duly
authorized officers this 14th day of December, 2005.


    ATTEST:
KERR-McGEE CORPORATION
   
    /s/ John F. Reichenberger
/s/ Frances G. Heartwell
    John F. Reichenberger
Frances G. Heartwell
    Assistant Secretary
Vice President, Human Resources


